UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                            No. 99-60728
                          Summary Calendar


                          CARTER C. HART,

                                                         Petitioner,

                                 V.

           UNITED STATES DEPARTMENT OF TRANSPORTATION,

                                                         Respondent.


     Petition for Review of Agency Order Promulgated by the
           United States Department of Transportation
                         (RSPA-98-3783)


                          October 3, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     ENFORCED.   See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.